Case 3:21-cv-00110-MMH-JRK Document 12 Filed 08/16/21 Page 1 of 2 PagelD 113

AO 440 (Rev. 96/12) Summons in a Civil Action

| UNITED STATES DISTRICT COURT

. for the
| PROVIDED TO
SANTA ROSA Cl. ON
} MAY 1.8 2021
| ) FOR MAILING BY
ThlaGoay Tea
. | Plaintiffs) )
v. } Civil Action No. 3°2{-CV-110 -MMH-~JRK
)
cat
WIONZALET ESPang
eben “
| SUMMONS IN A CIVIL ACTION

To: Defenders’ name nd adres Gon ZALez ESPZNO

| FLOREDA STATE PRISON
Po BOX Bap
Raxforp) FL 32003

A Jawsuit has been filed against you.
- —
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule !2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,

1

whose name and address are: e

|
|

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

| CLERK OF COURT...

Date: Blu fat . Nore L

  

Sighature of Clerk or Deputy Clerk ~

~

vial

ow
Case 3:21-cv-00110-MMH-JRK Document 12 Filed 08/16/21 Page 2 of 2 PagelID 114

AO 440 (Rev. 06/1 2) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any)

was received by me on (date)

oo

I personally served the summons on the individual at (place)

on (date) ; or

CI left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

 

° (date) , and mailed a copy to the individual’s last known address; or
0 I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) > or
© I returned the summons unexecuted because ; or
Oo Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

—

declare under penalty of perjury that this information is true.

 

Date:

Server's signature

 

 

Printed name and title

Server's address

Additional information regarding attempted service, etc:
